                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-345-FDW-DCK

 JAMES EDWARD SNYDER,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )    ORDER
                                                       )
 KEYSTONE POWDERED METAL                               )
 COMPANY,                                              )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by Stephen Jenkins Bell, concerning J. Rutledge

Young, III on July 14, 2020. J. Rutledge Young, III seeks to appear as counsel pro hac vice for

Plaintiff James Edward Snyder. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. J. Rutledge Young,

III is hereby admitted pro hac vice to represent Plaintiff James Edward Snyder.



                               Signed: July 14, 2020




         Case 3:20-cv-00345-FDW-DCK Document 8 Filed 07/14/20 Page 1 of 1
